ON MOTION FOR REHEARING
PER CURIAM.
After a consideration of appellant Archie Nelson’s motion for rehearing, we grant the motion, withdraw our earlier decision and substitute the following opinion in its place:
*953We reverse appellant’s conviction and sentence and remand for a new trial since, after appellant waived Ms right to be represented by court-appointed counsel, the trial court failed to inquire of him pursuant to the requirements set forth in Williams v. State, 427 So.2d 768, 769 (Fla. 2d DCA 1983) and Florida Rule of Criminal Procedure 3.111(d)(2) and (3).
REVERSED and REMANDED.
HOBSON, A.C.J., and DANAHY and CAMPBELL, JJ., concur.